Citation Nr: 0838024	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The veteran served on two periods of active duty from March 
to June of 1957 and from July 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
"Tiger Team" special processing unit in Cleveland, Ohio.  
The claims file in this matter has since been transferred to 
the RO in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In separate statements submitted in October 2006 and 
September 2007 and at his RO hearing in September 2007, the 
veteran reported that his tinnitus began due to an in-service 
training accident that took place during "the second quarter 
of 1957."   The veteran's statements and testimony in this 
regard constitute competent evidence of continuity of 
tinnitus symptomatology since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Additionally, the 
record reflects that the veteran was diagnosed with tinnitus 
by a private physician in December 2001.  An audiological 
examination performed at that time also revealed elevated 
pure tone thresholds and resulted in a diagnosis of bilateral 
sensorineural hearing loss by the veteran's private 
physician.

Despite the introduction of such evidence, the veteran has 
not undergone a VA examination to assess the nature and 
etiology of his claimed tinnitus and bilateral hearing loss.  
Under the circumstances, a VA examination addressing these 
issues should be performed.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of the claimed 
tinnitus and bilateral hearing loss.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

The examiner should perform auditory 
testing to determine the veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  
The examiner should also perform the 
Maryland CNC test to determine the 
veteran's speech recognition scores.  
38 C.F.R. § 3.385.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed tinnitus and 
bilateral hearing loss.  The examiner is 
also requested to offer opinions as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed tinnitus 
and hearing loss are etiologically 
related to the veteran's periods of 
active service, including any reported 
in-service noise exposure.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
tinnitus and bilateral hearing loss 
should be readjudicated.  If the 
determination as to either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
 



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




